On July 22, 1910, the following opinion was filed:
Jaggard, J.
On motion for reargument, defendant insists that this statement *470in the original opinion was incorrect: “The practical location of Smith’s post is admitted.” Upon the express assumption, however, that the court was mistaken, and that the matter was in dispute, the same conclusion follows; for we are all agreed that the record shows the practical location of Smith’s post, although the minority is of opinion that this is not material.
The remaining argument is addressed to the evidence, summarized in the opinion, which tended to establish a “practical location of the easterly corner of the central quarter, viz., in the easterly end of Wilhelm’s fence.” We have examined the record in the light of defendant’s reargument, and reach the conclusion originally announced. The controversy turns primarily on the term “practical location.” The court regarded its theory as to plaintiff’s right to prevail as a "“legitimate sequence or extension of the doctrine of practical location under the peculiar circumstances here presented.” Authority and reason are with the original opinion. “Practical location,” or at all events the physical acts of essentially the same nature, may establish boundaries in any one of three ways: (1) They may create title by prescription; (2) they may operate through estoppel to silence objection; (3) the title they establish may rest on acquiescence resulting in reputation or general recognition. It is immaterial whether the last way of establishing boundaries be regarded as literally practical location, or as an extension of the general principle, as it was treated in the original opinion. Controversy may be justified as to the proper terminology; but it is impossible to I’eaeh the conclusion for which defendant contends without ignoring or overruling the considerable body of decisions on the subject otherwise unassailed, which defendant does not appear to have considered. The usage of the court was, we think, correct.
It is clear at all events that the original liberality in proof of public boundaries has been largely extended to private boundaries, and that these may be shown by reputation or tradition, as by witnesses who assisted in early surveys, by improvements made by strangers, by hearsay, and by other testimony ordinarily excluded because res inter alios acta. The best brief, but complete, discussion of this subject, we have found is in 2 Ene. Ev. 722-729, and *471see note 87, p. 724, and note 91, p. 725. In brief, tbe law sometimes disregards tbe ordinary rules of evidence as to hearsay, the best evidence, res inter alios acta, and tbe like, when necessary, and, especially in cases of boundaries, uses tbe best evidence obtainable.
A majority of tbe court adhere to tbe original opinion.